NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, 17/204,665, filed 03/17/2021, is a continuation in part of US Application 17/014,624, filed 09/08/2020.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Notice of Allowability is in response to Applicant’s After Final Amendment filed on April 29, 2022.
Claims 1-24 are pending, of which claims 1 and 13 are independent.
Claims 13-24 have been amended, and replacement drawings for Figures 2, 6B, 7B, 10B, 11, 17-20, and 22 have been submitted.
The objection to Figures 2, 6B, 7B, 10B, 11, 17-20, and 22 has been withdrawn. 
All pending claims have been examined on the merits.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Overcoming 35 USC § 101 “Abstract Idea” Rejections
As stated in the Final Office Action dated March 9, 2022, the independent claims 1 and 13 recite: 
locking, by the first computing device in accordance with the self-enforcing smart contract, the amount of the assignable tokens stored in the first digital asset unit; and

providing, by the first computing device in accordance with the self-enforcing smart contract, the conditional access rights to the amount of the assignable tokens to the second digital asset unit, wherein the second digital asset unit does not store the amount of the assignable tokens.

The Examiner holds that this combination of steps recites an ordered combination of steps that is a practical application of an abstract idea.  
All dependent claims recite patent eligible subject matter, due their dependence from the independent claims. 
Therefore the 35 USC § 101 “abstract idea” rejections have been withdrawn. 

Overcoming 35 USC § 101 “Transitory, Propagating Signal” Rejections
In the After Final Amendment dated April 29, 2022, claims 13-24 were amended to recite “non-transitory computer readable medium”.
Therefore the 35 USC § 101 “Transitory, Propagating Signal” rejections have been withdrawn. 

Overcoming 35 USC § 103 Rejections
The previously presented 35 USC § 103 rejections held that independent claims 1 and 13 were unpatentable over “Copyright Law on Blockchains: Between New Forms of Rights Administration and Digital Rights Management 2.0” to Finck & Moscon (“Finck”, Published Dec. 10, 2018) in view of “Blockchain and smart contracts: the missing link in copyright licensing?” to Bodo et al. (“Bodo”, Published September 25, 2018), and further in view of US 2021/0248694 to Tian et al. (“Tian”, Eff. Filed on Jun. 27, 2019). 
The Examiner has found the Applicant’s arguments about the “Tian” reference in page 17 of the Applicant’s response filed on 11/23/2021 to be persuasive:
Tian teaches at paragraph 70 “At block 308, the locking-pending amount of the emission reduction vouchers or the carbon emission reduction equivalents is transferred to a second account from the first account.” [Emphasis Added]

As such, Tian teaches the amount of the emission reduction vouchers or the carbon emission reduction equivalents being transferred to a second account.

In contrast, claim 1 recites 
“locking, by the first computing device in accordance with the self-enforcing smart contract, the amount of the assignable tokens stored in the first digital asset unit;” and 
“providing, by the first computing device in accordance with the self-enforcing smart contract, the conditional access rights to the amount of the assignable tokens to the second digital asset unit, wherein the second digital asset unit does not store the amount of the assignable tokens.” [Emphasis Added]

The amount of the assignable tokens of claim 1 are locked within the first digital asset unit of the first computing device. The conditional access rights of the amount of the assignable tokens locked within the first digital asset unit are provided by the first computing device in accordance with the self-enforcing contract, to the second digital asset unit of the second computing device without transfer of the amount of the assignable tokens from the first digital asset unit to the second digital asset unit. (emphasis added)

Based on the above argument, the combination of Finck, Bodo, and Tian does not render the claims obvious. Therefore, the Applicant believes that 1-24 have overcome the present rejection.
The Examiner agrees that none of the other cited references (“Finck” or “Bodo”), either alone or in combination with “Tian”, remedy this deficiency in “Tian”, and therefore the 35 USC § 103 rejections of independent claims 1 and 13, and all of their dependent claims, are withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Ayal I. Sharon/
Examiner, Art Unit 3695
May 12, 2022

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        May 16, 2022